         Case 2:19-cr-00151-JFL Document 225 Filed 02/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

UNITED STATES OF AMERICA            :
                                    :
            v.                      :               No. 2:19-cr-00151-1
                                    :
ABDIEL JIMENEZ-MENDEZ,              :
            Defendant               :
_____________________________________

                                           ORDER

       AND NOW, this 22nd day of February, 2021, upon consideration of Defendant Abdiel

Jimenez-Mendez filed a Motion to Dismiss the Indictment As Violative of the Speedy Trial Act

18 U.S.C. §§ 3161-3174, Pre-Pandemic Orders, see ECF No. 204; the briefs related thereto, see

ECF Nos. 215, 219; and for the reasons set forth in the Opinion issued this date, IT IS

ORDERED THAT:

       Defendant Abdiel Jimenez-Mendez’s Motion to Dismiss the Indictment as Violative of

the Speedy Trial Act 18 U.S.C. § 3161-3174, Pre-Pandemic Orders, ECF No. 204, is DENIED.




                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge
